Title: From Alexander Hamilton to the Select Committee Appointed to Examine the Treasury Department, [24 March 1794]
From: Hamilton, Alexander
To: Select Committee Appointed to Examine the Treasury Department



[Philadelphia, March 24, 1794]

I ask the Committee appointed to enquire into the state of the Treasury department, to decide, whether they expect from the Secretary of the Treasury, the production of any other authorities from the President to him, in reference to the loans made under the Acts of the 4th. and 12th. of August 1790, except such as regard merely the making of the said loans and the application or disbursement of such part of the proceeds of those loans, as were to be disbursed in foreign countries?
I object to the being required to produce any other authorities, than those excepted, for the following reasons, Viz:
1st   Because it results from the constitution of the Treasury department, that all the receipts and expenditures of public money within the United States, must pass through that department, under the sanction of warrants from the Secretary, countersigned by the Comptroller and registered by the Register—consequently, whenever a loan is made either abroad, or at home, on account of the United States, destined for disbursement within the United States, it becomes, ex officio, the province of the Treasury department, to draw the proceeds of such loan into the treasury, and to disburse them thence, according to law.
2nd   Because, when it once appears, that the President has constituted the head of a department, his agent, for any general purpose entrusted to him by law, all intermediate authorities from the President to the Agent, being conformable with law, are to be presumed. The proper enquiry for the Legislature must be, “whether the laws have been duly executed or not.” If they have been duly executed, the question of sufficiency or deficiency of authority from the President to his Agent, must be, to the Legislature, immaterial and irrelevant. That question must then be a matter purely between the President and the Agent—not examinable by the Legislature, without interfering with the province of the Chief Magistrate, to whom alone the responsibility is.
All authority from the President, to do any thing not warranted by the laws of the 4th: and 12th: of August, is disclaimed. A complete responsibility, for the due and faithful execution of those laws, is admitted to rest on the head of the Treasury department. He claims no protection from any instruction or authority of the President, for any thing, which may have been irregular or wrong. But he respectfully conceives, that the competency of his authority from the President, to do what, being done, is conformable with the laws, is not, under the circumstances of the case, a proper object of legislative enquiry.

Alexander HamiltonSecry. of the Treasury.
Treasury department, 24th. March 1794 

